Citation Nr: 0516166	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1993 to February 1996 and from November 1996 to 
February 2000.  Additionally, the veteran served in the 
United States Army Reserves from February 28, 1996 to 
November 7, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a back disability.

The veteran filed his original claim for service connection 
for a back disability in March 2000.  The RO issued a rating 
decision in August 2000.  The veteran submitted a statement 
indicating he wished to appeal the decision and submitted new 
evidence in February 2001.  The RO subsequently issued rating 
decisions in July 2002 and November 2002.  The veteran filed 
a notice of disagreement with the November 2002 rating 
decision in November 2002 and timely perfected his appeal in 
March 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This claim is remanded for RO adjudication, as the 
veteran has submitted new evidence that has not been 
considered at the regional level.  The veteran did not 
submit a waiver of agency of original jurisdiction (AOJ) 
consideration; the veteran's representative has 
requested a remand for consideration of the new evidence 
by the RO.
?	This claim is remanded to obtain a VA examination.



The Board notes that the claims folder does not contain a VA 
examination.  As the Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  The veteran's claim 
must be remanded for another VA examination.

Subsequent to the October 2003 supplemental statement of the 
case (SSOC), the veteran submitted medical records from the 
Detroit VA Medical Center concerning his back disorder.  In 
the May 2005 informal hearing presentation submitted by the 
Vietnam Veterans of America, on behalf of the veteran, the 
representative requested that this claim be remanded back to 
the AOJ for further adjudication.  The Board additionally 
notes that the veteran did not submit a waiver of AOJ 
consideration, and must remand this claim to the AOJ.  

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded for the following:  

1.  Appropriate steps must be taken to obtain and 
associate with the claims file any copies of VA and 
private medical records regarding the veteran's back 
that have not already been associated with the claims 
folder.  

2.  The veteran must be scheduled for a VA examination 
to determine the nature and likely etiology of any back 
disorders.  The claims folder, to include all evidence 
added to the record and a copy of this REMAND should be 
made available to the examiner in conjunction with the 
examination.  All opinions expressed should be supported 
by reference to pertinent evidence and should include 
responses to the following items:

		a.  State the diagnoses of the veteran's current 
back disorders.

b.  For each diagnosis reported in response to 
item, a, above, state a medical opinion, taking 
into account the entire medical record, as to 
whether it is at least as likely as not that the 
diagnosed disorder is the result of a disease or 
injury the veteran had in service.

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the veteran, he should be furnished a 
Supplemental Statement of the Case regarding service 
connection for a respiratory disability that includes 
all additional applicable laws and regulations, and the 
reason for the decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

